Citation Nr: 1218399	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  04-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic brain syndrome secondary to cerebral and intracranial trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 13, 1969 to September 4, 1970 and from May 1974 to September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In July 2005, the Veteran appeared at a hearing at the RO before a Veterans Law Judge (VLJ).  VA was unable to make a recording of that hearing.  In May 2006, the Veteran appeared at another hearing at the RO in Chicago, Illinois, before a different VLJ.  A transcript of the May 2006 Board hearing is in the file.  

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In an April 2012 letter, the Veteran was offered the opportunity of a hearing before the third member of the decision panel.  The Veteran responded the same month that he waived his right to a third hearing.  The Board finds that there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  

In a March 2008 decision, the Board declined to reopen the Veteran's claim of entitlement to service connection for chronic brain syndrome secondary to cerebral and intracranial trauma.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Court vacated the March 2008 Board decision, and remanded the case to the Board for further proceedings consistent with the June 2008 Secretary's Motion for Remand.  

This matter was remanded in September 2005, October 2006, February 2009, April 2010, and January 2011.  The Board finds there has been substantial compliance with the January 2011 Board remand.  

In January 2012, the Veteran submitted additional evidence without a waiver of review by the agency of original jurisdiction (AOJ).  This evidence includes essentially duplicative statements from the Veteran and copies of service personnel data already of record.  The Board does not find that proceeding with this matter affects the Veteran's procedural rights.  


FINDINGS OF FACT

1. The RO denied an application to reopen a claim for service connection for chronic brain syndrome secondary to cerebral and intracranial trauma in August 2001 and the Veteran did not appeal.  

2. Evidence submitted since then includes evidence which is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The August 2001 RO decision that denied an application to reopen the claim for service connection for chronic brain syndrome secondary to cerebral and intracranial trauma is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2. New and material evidence has not been received to reopen the claim for service connection for chronic brain syndrome secondary to cerebral and intracranial trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, in the June 2008 Secretary's Motion for Remand, it was specifically requested that corrective notice inform the Veteran that he was to submit evidence to: support direct service connection during his first period of service; support that his first period of service extended to include the date of the motor vehicle accident; or support that his disability was aggravated during his second period of service.  (See Secretary's Motion, p 2.)  

In a March 2011 letter, the Veteran was informed of what the evidence must show to establish entitlement to the benefit.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  This letter complied with Kent; it informed the Veteran of the basis for the prior final denial of his claim for whether new and material evidence had been received to reopen a claim of entitlement to service connection for chronic brain syndrome secondary to cerebral and intracranial trauma.  It explained why the claim was previously denied in the last prior final denial in August 2001; the evidence did not show the Veteran was on active duty in the Reserves at the time of a motor vehicle accident on September 27, 1970.  The letter also requested the Veteran submit evidence that the disability was incurred or aggravated during his first period of service or evidence that the disability was aggravated during his second period of service.  

This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Any timing defect of this notice was cured by the RO's subsequent re-adjudication of the Veteran's claim and issuance of a supplement statement of the case (SSOC) in January 2012.  The Board finds the Veteran has had the opportunity to submit additional argument and evidence and to meaningfully participate in the adjudication process.  

The Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Service treatment and personnel records, as well as VA records, are in the file.  VA provided the Veteran an opportunity to give testimony at a hearing in May 2006.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file, and he has not contended otherwise.  

The Veteran has not been afforded a VA examination in connection with his petition to reopen.  However, an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  

The record does not show that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria and Analysis

The Veteran was originally denied entitlement to service connection for residuals of a head injury by a February 1978 rating decision.  Several RO denials followed.  In October 2000, the Board declined to reopen the claim in a decision, as did the RO in August 2001.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The August 2001 decision is final because the Veteran did not file a timely appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The claim for entitlement to service connection for chronic brain syndrome secondary to cerebral and intracranial trauma may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in December 2001.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  

The evidence before VA at the time of the prior final decision consisted of the Veteran's service medical records, service personnel records, private medical records, VA examinations and VA treatment records, copies of newspaper articles, and statements from the Veteran.  Among the evidence previously of record was a November 1993 VA Administrative Decision finding that the Veteran was not on active duty during a September 1970 automobile accident.  

In February 1978, the RO denied the Veteran's claim for service connection, finding that there was no indication of any head injury due to any incident in service.  In denying a claim to reopen in October 2000, the Board discussed the evidence and found there was no head injury in service and no aggravation of residuals of a head injury sustained during service.  There was no showing that an acquired psychiatric disorder (which might have been due to the September 27, 1970 motor vehicle accident or otherwise pre-existed the Veteran's second period of service) chronically worsened during or as a result of his second period of active service from May 1974 to September 1974.  The Board found that any disorder that may have pre-existed service did not worsen or become aggravated while the Veteran was on active duty.  

Since the prior final denial in August 2001, the evidence in the file includes an August 2002 letter from the Department of the Navy to the Veteran's Congressman, the Veteran's statements, a VA field report, further copies of the Veteran's previously considered personnel records with his handwriting on them, and the May 2006 Board hearing transcript.  The August 2002 letter from the Navy states affirmatively that the Veteran was not on active duty on the date he was in an accident sustaining a head injury on September 27, 1970.  The letter states he was in the inactive Naval Reserve on that date and was not proceeding to or returning from Inactive Duty for Training or Active Duty Training.  

In support of his application to reopen his claim, the Veteran submitted additional personal statements, copies of service records that had been received before the last prior final denial, and excerpts that he claimed were from a military personnel manual and federal travel regulations (general information ostensibly obtained from the internet).  

The Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  The Board finds the evidence in the file tends to do the opposite-the August 2002 Navy letter supports a denial of this specific claim.  As for the internet information, even presumed to be true (as Justus, 3 Vet. App. at 513 requires) it does not specifically refer to the Veteran's case as the August 2002 Navy letter does.  What was missing at the time of the August 2001 rating decision is still missing: an etiological link between the current disability and a period of active service.  

The Board finds that new and material evidence sufficient to reopen the claim has not been received.  The additional evidence confirms the Veteran's service dates as previously established.  As the Veteran's residuals of automobile accident had already been diagnosed at the time of the last final decision and his service dates were already of record at the time of the prior final decision, these additional records are cumulative of evidence already of record and do not constitute evidence that raises a reasonable possibility of substantiating the claim.  

Noticeably absent is any evidence showing incurrence of residuals of a head injury sustained during active duty or demonstrating that a disability chronically worsened during or as a result of his second period of active service from May 1974 to September 1974.  The evidence in the file shows that that he was not on active duty at the time of the motor vehicle accident on September 27, 1970.  Without such evidence, the claim for service connection for chronic brain syndrome secondary to cerebral and intracranial trauma cannot be reopened.  See 38 C.F.R. § 3.156(a).  

In a January 2012 statement, the Veteran presents a new theory for relief that since the accident occurred within one year of a period of service and resulted in chronic brain syndrome (a presumptive disease pursuant to § 3.309), service connection should be granted on a presumptive basis.  A new theory of entitlement is not "new or material evidence" and not sufficient to reopen the claim.  Moreover, this argument fails on its face as the presumption would be absolutely rebutted by the undisputed evidence that the accident occurred following service and was unrelated to active duty.  

The Board finds the Veteran's statements to be cumulative of what he has already submitted.  While the Veteran insists that his injuries from a motor vehicle accident after service are related to service, the objective evidence does not support his assertions.  Although the Veteran has submitted new evidence that was not before VA at the time of the last final decision, the evidence is not material and does not raise a reasonable possibility of substantiating the claim.  



ORDER

The claim to reopen service connection for chronic brain syndrome secondary to cerebral and intracranial trauma is denied.  




_______________________________           _______________________________
      THOMAS J. DANNAHER			GEORGE R. SENYK
          Veterans Law Judge			  Veterans Law Judge
     Board of Veterans' Appeals		      Board of Veterans' Appeals



_______________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


